Name: Council Implementing Regulation (EU) 2016/1334 of 4 August 2016 implementing Article 21(2) of Regulation (EU) 2016/44 concerning restrictive measures in view of the situation in Libya
 Type: Implementing Regulation
 Subject Matter: international affairs;  civil law;  Africa
 Date Published: nan

 5.8.2016 EN Official Journal of the European Union L 212/3 COUNCIL IMPLEMENTING REGULATION (EU) 2016/1334 of 4 August 2016 implementing Article 21(2) of Regulation (EU) 2016/44 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2016/44 of 18 January 2016 concerning restrictive measures in view of the situation in Libya and repealing Regulation (EU) No 204/2011 (1), and in particular Article 21(2) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 18 January 2016, the Council adopted Regulation (EU) 2016/44. (2) The information relating to two persons listed in Annex III to Regulation (EU) 2016/44 should be updated. (3) Regulation (EU) 2016/44 should therefore be amended, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EU) 2016/44 shall be amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 2016. For the Council The President M. LAJÃ Ã K (1) OJ L 12, 19.1.2016, p. 1. ANNEX The entries concerning the persons listed below, as set out in section A of Annex III to Regulation (EU) 2016/44, are replaced by the following: Name Identifying information Reasons Date of listing 21. SALEH ISSA GWAIDER, Agila d.o.b. 1 June 1942 Place of birth: Elgubba, Libya Passport D001001 (Libya) issued 22 January 2015 Agila Saleh has been President of the Libyan Council of Deputies in the House of Representatives since 5 August 2014. On 17 December 2015 Saleh stated his opposition to the Libya Political Agreement signed on 17 December 2015. As President of the Council of Deputies Saleh has obstructed and undermined the Libyan political transition, including by refusing to hold a vote in the House of Representatives on 23 February 2016 on the Government of National Accord ( GNA ). On 23 February 2016 Saleh decided to create a committee which is expected to meet other members of the Libyan-Libyan process  which is opposed to the Libya Political Agreement. 1.4.2016 22. GHWELL, Khalifa a.k.a. AL GHWEIL, Khalifa AL-GHAWAIL, Khalifa d.o.b. 1 January 1956 Place of birth Misurata, Libya Nationality: Libya Passport: A005465 (Libya), issued 12 April 2015, expires 11 April 2017 Khalifa Ghwell is the so-called Prime Minister and Defence Minister  of the internationally unrecognised General National Congress ( GNC ) (also known as the National Salvation Government ), and as such is responsible for their activities. On 7 July 2015 Khalifa Ghwell showed his support for the Steadfastness Front (Alsomood), a new military force of seven brigades to prevent a unity government from forming in Tripoli, by attending the signing ceremony to inaugurate the force with GNC President  Nuri Abu Sahmain. As GNC Prime Minister  Ghwell has played a central role in obstructing the establishment of the GNA established under the Libya Political Agreement. On 15 January 2016, in his capacity as the Tripoli GNC's Prime Minister and Minister of Defence , Ghwell ordered the arrest of any members of the new Security Team, appointed by the prime minister designate of the Government of National Accord, who set foot in Tripoli. 1.4.2016